UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 Shenandoah Telecommunications Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transactions applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date File SHENANDOAH TELECOMMUNICATIONS COMPANY 500 Shentel Way Edinburg, Virginia 22824 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS April 19, 2011 To our shareholders: Notice is hereby given that the 2011 annual meeting of shareholders of Shenandoah Telecommunications Company will be held in the auditorium of the Company’s offices at 500 Shentel Way, Edinburg, Virginia, on Tuesday, April 19, 2011, at 11:00 a.m., local time, for the following purposes: 1. to consider and vote upon a proposal to elect three directors of the Company to the Board of Directors of the Company (the “Board”) for a term expiring at the annual meeting of shareholders in the year 2014; 2. to ratify the audit committee’s selection of KPMG LLP as the Company’s independent registered public accounting firm for 2011; 3. to consider and approve in a non-binding vote the Company’s named executive officer compensation; 4. to consider and vote upon whether future non-binding votes on named executive officer compensation should occur every year, every two years or every three years; and 5. to consider and act upon any other business as may properly come before the meeting or any adjournment or postponement thereof. Only shareholders of record at the close of business on March 4, 2011 will be entitled to notice of, and to vote at, the annual meeting or any adjournment or postponement thereof.All shareholders are cordially invited to attend this meeting.A light lunch will be provided. Your vote is very important to us.Whether or not you plan to attend the meeting in person, your shares should be represented and voted.To vote, you should complete, sign, date and promptly return the proxy in the self-addressed envelope that we have included for your convenience.No postage is required if the proxy is mailed in the United States.Submitting the proxy before the annual meeting will not preclude you from voting in person at the annual meeting if you should decide to attend. By Order of the Board of Directors, Ann E. Flowers Secretary Dated:March 11, 2011 SHENANDOAH TELECOMMUNICATIONS COMPANY 500 Shentel Way Edinburg, Virginia 22824 Annual Meeting of Shareholders April 19, 2011 PROXY STATEMENT GENERAL INFORMATION Proxy Solicitation This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Shenandoah Telecommunications Company for use at Shenandoah Telecommunications Company’s 2011 annual meeting of shareholders to be held in the auditorium of the Company’s offices at 500 Shentel Way, Edinburg, Virginia, on Tuesday, April 19, 2011, at 11:00 a.m., local time.The purpose of the annual meeting and the matters to be acted upon are set forth in the accompanying notice of annual meeting. The Company will pay the cost of this proxy solicitation.In addition to the solicitation of proxies by use of the mails, officers and other employees of the Company may solicit proxies by personal interview, telephone and e-mail.None of these individuals will receive compensation for such services, which will be performed in addition to their regular duties.The Company also has made arrangements with brokerage firms, banks, nominees and other fiduciaries to forward proxy solicitation material for shares held of record by them to the beneficial owners of such shares.The Company will reimburse such persons for their reasonable out-of-pocket expenses in forwarding such material. A list of shareholders entitled to vote at the annual meeting will be open to the examination of any shareholder, for any purpose germane to the meeting, during ordinary business hours for a period of ten days before the meeting at the Company’s offices at 500 Shentel Way, Edinburg, Virginia, and at the time and place of the meeting during the whole time of the meeting. This proxy statement and the enclosed proxy card are first being mailed to the Company’s shareholders on or about March 11, 2011. Voting and Revocability of Proxies A proxy for use at the annual meeting and a return postage-paid envelope are enclosed. Shares of the Company’s common stock represented by a properly executed proxy, if such proxy is received in time and not revoked, will be voted at the annual meeting in accordance with the instructions indicated in such proxy.If no instructions are indicated, such shares will be voted FOR: (1) the election of the three director nominees to the Company’s Board of Directors; (2) auditor ratification; (3) the approval in a non-binding vote, of the named executive officer compensation; and (4) annual frequency of future non-binding votes on executive compensation.Discretionary authority is provided in the proxy as to any matters not specifically referred to in the proxy.Management is not aware of any other matters that are likely to be brought before the annual meeting.If any other matter is properly presented at the annual meeting for action, including a proposal to adjourn or postpone the annual meeting to permit the Company to solicit additional proxies in favor of any proposal, the persons named in the accompanying proxy will vote on such matter in their own discretion. A shareholder executing a proxy card may revoke the proxy at any time before it is exercised by giving written notice revoking the proxy to the Company’s Secretary, by subsequently filing another proxy bearing a later date or by attending the annual meeting and voting in person.Attending the annual meeting will not automatically revoke the shareholder’s proxy.All written notices of revocation or other communications with respect to revocation of proxies should be addressed to Shenandoah Telecommunications Company, 500 Shentel Way, P.O. Box 459, Edinburg, Virginia 22824, Attention: Corporate Secretary. Voting Procedure All holders of record of the common stock at the close of business on March 4, 2011, will be eligible to vote at the annual meeting.Each holder of common stock is entitled to one vote at the annual meeting for each share held by such shareholder.As of March 4, 2011, there were 23,767,106 shares of common stock outstanding. A majority of the shares of common stock issued and outstanding and entitled to vote at the annual meeting, present in person or represented by proxy, will constitute a quorum at the annual meeting.Votes cast in person or by proxy at the annual meeting will be tabulated by the inspectors of election appointed for the annual meeting, who will determine whether or not a quorum is present.Abstentions and any broker non-votes, which are described below, will be counted for purposes of determining the presence of a quorum at the annual meeting. The election of directors requires a plurality of the votes cast for the election of directors.Accordingly, the directorships to be filled at the annual meeting will be filled by the nominees receiving the highest number of votes in favor of their election.In the election of directors, votes may be cast in favor of or withheld with respect to any or all nominees.Votes that are withheld will be excluded entirely from the vote and will have no effect on the outcome of the vote. 2 The proposal to ratify the Audit Committee’s selection of KPMG LLP as the Company’s independent registered public accounting firm for 2011 will be approved if the number of votes cast in favor of the proposal exceeds the number of votes cast against approval of the proposal.Abstentions and broker non-votes will have no effect on the outcome of the vote on this proposal. The proposal to approve, in a non-binding vote, the named executive officer compensation will be approved if the number of votes cast in favor of the proposal exceeds the number of votes cast against the proposal. The proposal on the frequency of future non-binding votes on executive compensation asks shareholders to vote on whether future non-binding votes on named executive officer compensation should occur every year, every two years or every three years.Because this vote is advisory and non-binding, if none of the frequency options receives a majority of the votes cast, the option receiving the greatest number of votes will be considered the frequency recommended by the Company’s shareholders. Broker-dealers who hold their customers’ shares in street name may, under the applicable rules of the exchanges and other self-regulatory organizations of which the broker-dealers are members, vote the shares of their customers on routine proposals, which under such rules typically include the ratification of auditors, when they have not received instructions from their customers.Under these rules, brokers may not vote shares of their customers on non-routine matters without instructions from their customers.A broker non-vote occurs with respect to any proposal when a broker holds shares of a customer in its name and is not permitted to vote on that proposal without instruction from the beneficial owner of the shares and no instruction is given.A broker non-vote will not affect whether any proposal to be acted upon at the annual meeting is approved. Annual Report to Shareholders A copy of the Company’s annual report to shareholders and annual report on Form 10-K for the year ended December 31, 2010 accompanies this proxy statement.The Company is required to file an annual report on Form 10-K for the year ended December 31, 2010 with the Securities and Exchange Commission (the “SEC”).Shareholders may obtain, free of charge, a copy of the 2010 Form 10-K, without exhibits, by writing to Shenandoah Telecommunications Company, 500 Shentel Way, P.O. Box 459, Edinburg, Virginia 22824, Attention: Corporate Secretary.The annual report on Form 10-K is also available through the Company’s website at www.shentel.com.The annual report to shareholders and the Form 10-K are not proxy soliciting materials. Important Notice Regarding Delivery of Shareholder Documents The Company has taken advantage of the “householding” rules of the SEC that permit the delivery of one set of the proxy materials to shareholders who have the same address, to conserve resources and achieve the benefit of reduced printing and mailing costs. Shareholders residing at a shared address will continue to receive separate proxy cards. If you did not receive an individual copy of our annual report to shareholders or this proxy statement, and wish to do so, the Company will send a copy to you if you make a written request to Shenandoah Telecommunications Company, 500 Shentel Way, P.O. Box 459, Edinburg, Virginia 22824, Attention: Shareholder Services, or call us at 540-984-5200.If you are receiving multiple copies of our annual report to shareholders and proxy statement, you can request householding by contacting Shareholder Services in the same manner. 3 SECURITY OWNERSHIP Management Ownership of Common Stock The following table presents, as of March 4, 2011, information based upon the Company’s records and filings with the SEC regarding beneficial ownership of the common stock by the following persons: · each director and each nominee to the Board of Directors; · each executive officer of the Company named in the summary compensation table under the “Executive Compensation” section of this proxy statement; and · all directors and executive officers of the Company as a group. As of March 4, 2011, there were 23,767,106 shares of common stock outstanding. The information presented below regarding beneficial ownership of the Company’s common stock has been presented in accordance with rules of the SEC and is not necessarily indicative of beneficial ownership for any other purpose.Under these rules, a person is deemed to be a “beneficial owner” of a security if that person has or shares the power to vote or direct the voting of the security or the power to dispose or direct the disposition of the security.A person is also deemed to be the beneficial owner of any security as to which a person has the right to acquire sole or shared voting or investment power within 60 days through the conversion or exercise of any convertible security, warrant, option or other right.More than one person may be deemed to be a beneficial owner of the same securities. 4 Name of Beneficial Owner (Directors, Nominees and ExecutiveOfficers) Amount and Nature of Beneficial Ownership Percent of Class (%) Douglas C. Arthur * Ken L. Burch * Tracy Fitzsimmons * John W. Flora * Christopher E. French Richard L. Koontz, Jr. * Dale S. Lam * Jonelle St. John * James E. Zerkel II * Earle A. MacKenzie * Adele M. Skolits * William L. Pirtle * Ann E. Flowers * All directors, nominees and executive officers as a group (18 persons) *Less than 1%. The percentage of beneficial ownership as to any person as of March 4, 2011, is calculated by dividing the number of shares beneficially owned by such person, which includes the number of shares as to which such person has the right to acquire voting or investment power within 60 days, by the sum of the number of shares outstanding as of March 4, 2011, plus the number of shares as to which such person has the right to acquire voting or investment power within 60 days.Consequently, the denominator used for calculating such percentage may be different for each beneficial owner.Except as otherwise indicated below and under applicable community property laws, the Company believes that the beneficial owners of the Company’s common stock listed in the table have sole voting and investment power with respect to the shares shown. The shares of common stock shown as beneficially owned by Mr. Arthur include 1,135 shares of common stock owned of record by his spouse.Mr. Arthur disclaims beneficial ownership of such shares. The shares of common stock shown as beneficially owned by Mr. Burch include 567 shares of common stock owned of record by his spouse.Mr. Burch disclaims beneficial ownership of such shares. The shares of common stock shown as beneficially owned by Mr. French include 55,230 shares of common stock owned of record by his spouse, 20,502 shares of common stock owned of record by his children, 734,801 shares owned of record by 14 trusts for the benefit of Mr. French’s family members for which Mr. French serves as trustee, and options exercisable within 60 days of March 4, 2011 to purchase 9,372 shares of common stock.Mr. French disclaims beneficial ownership of the shares owned of record by his spouse and children.Of the shares shown as beneficially owned by Mr. French, 10,640 shares are pledged as security for personal indebtedness, and an aggregate of 52,560 shares owned of record by trusts for the benefit of Mr. French’s family members are pledged as security for lines of credit. 5 The shares of common stock shown as beneficially owned by Mr. Zerkel include 750 shares of common stock owned of record by his spouse.Mr. Zerkel disclaims beneficial ownership of such shares. The shares of common stock shown as beneficially owned by Mr. MacKenzie include 687 shares of common stock owned of record by his spouse, and options exercisable within 60 days of March 4, 2011 to purchase 65,642shares of common stock.Mr. MacKenzie disclaims beneficial ownership of the shares owned of record by his spouse. The shares of common stock shown as beneficially owned by Ms. Skolits include options exercisable within 60 days of March 4, 2011 to purchase 9,117 shares of common stock. The shares of common stock shown as beneficially owned by Mr. Pirtle include options exercisable within 60 days of March 4, 2011 to purchase 2,798 shares of common stock. The shares of common stock shown as beneficially owned by all directors, nominees and executive officers as a group includes options exercisable within 60 days of March 4, 2011 to purchase 93,727 shares of common stock. Principal Shareholders The following table presents, as of March 4, 2011, information based upon the Company’s records and filings with the SEC regarding beneficial ownership of the common stock by each person known to the Company to be the beneficial owner of more than 5% of the common stock.The information is based on the most recent Schedule 13G filed with the SEC on behalf of such persons Name and Address Amount and Nature of Beneficial Ownership Percent of Class (%) BlackRock, Inc. 40 East 52nd Street New York, NY10022 The Vanguard Group, Inc. 100 Vanguard Blvd. Malvern, PA19355 The shares of common stock shown as beneficially owned by BlackRock, Inc. were reported on Schedule 13G filed with the Securities and Exchange Commission on February 8, 2011.BlackRock, Inc. reported sole power to vote or dispose of all 1,601,359 shares shown. 6 The shares of common stock shown as beneficially owned by The Vanguard Group, Inc. were reported on Schedule 13G filed with the Securities and Exchange Commission on February 10, 2011.The Vanguard Group, Inc. reported sole power to vote 32,979 shares, sole power to dispose of 1,211,299 shares, and shared power to dispose of 32,979 shares. ELECTION OF DIRECTORS Nominees for Election as Directors The Company’s articles of incorporation provide that the Board of Directors is to be divided into three classes of directors, with the classes to be as nearly equal in number as possible.The terms of office of the three current classes of directors expire at this annual meeting, at the annual meeting of shareholders in 2012 and at the annual meeting of shareholders in 2013, respectively.Upon the expiration of the term of office of each class, the nominees for such class will be elected for a term of three years to succeed the directors whose terms of office expire. Douglas C. Arthur, Tracy Fitzsimmons and John W. Flora have been nominated for election to the class with a three-year term that will expire at the annual meeting of shareholders in 2014.All nominees are incumbent directors who have served on the Board of Directors since 1997, 2005 and 2008, respectively. All three nominees were nominated for election by the Board of Directors and recommended for nomination by the Nominating and Corporate Governance Committee, which consists of Mr. Arthur, Mr. Burch, Mr. Lam, and Mr. Zerkel, each of whom is an “independent director,” as that term is defined in Nasdaq Marketplace Rule 4200(a)(15). Approval of Nominees Approval of the nominees requires the affirmative vote of a plurality of the votes cast at the annual meeting.Unless authority to do so is withheld, it is the intention of the persons named in the proxy to vote such proxy FOR the election of each of the nominees.In the event that any nominee should become unable or unwilling to serve as a director, the persons named in the proxy intend to vote for the election of such substitute nominee for director as the Board of Directors may recommend.It is not anticipated that any nominee will be unable or unwilling to serve as a director. The Board of Directors unanimously recommends that the shareholders of the Company vote FOR the election of the nominees to serve as directors. 7 Information About Nominees and Continuing Directors Biographical information concerning each of the nominees and each of the directors continuing in office is presented below. Nominees for Term Expiring in 2014 Name Age Director Since Douglas C. Arthur 68 Tracy Fitzsimmons 44 John W. Flora 56 Douglas C. Arthur has been an attorney-at-law since 1967, and currently is managing partner of Arthur & Brown in Strasburg, Virginia.He is a member and Chairman of the Board of Directors of First National Corporation. Tracy Fitzsimmons is President of Shenandoah University, Winchester, Virginia, a position she has held since July 2008.She previously served as Senior Vice President and Vice President for Academic Affairs of Shenandoah University since October 2006 and Vice President of Academic Affairs since July 2002.Dr. Fitzsimmons also currently serves as a professor of political science at Shenandoah University.Dr. Fitzsimmons received a Ph.D. and M.A. degrees from Stanford University and a B.A. degree from Princeton University. John W. Flora has been an attorney-at-law since 1980, and currently is a shareholder of Lenhart Obenshain PC in Harrisonburg, Virginia.Mr. Flora’s business and tax practice has ranged from serving as lead counsel of a publicly held Fortune 500 company to representing private companies and their owners from business formation through succession. Directors Whose Terms Expire in 2013 Name Age Director Since Christopher E. French 53 Dale S. Lam 48 James E. Zerkel II 66 Christopher E. French has served as President and Chief Executive Officer of the Company and its subsidiaries since 1988.Prior to his appointment as President, he held a variety of positions with the Company, including Executive Vice President and Vice President-Network Service.Mr. French also serves on the Board of Directors of First National Corporation. 8 Dale S. Lam has served as President of Strategent Financial, LLC, a financial advisory firm, since November 2008.Mr. Lam previously served as Chief Financial Officer and member of the Board of Directors of ComSonics, Inc., a cable television equipment manufacturer and repair operation headquartered in Harrisonburg, Virginia, since April 2001.He is also a Certified Public Accountant. James E. Zerkel II has served as Vice President of James E. Zerkel, Inc., a hardware firm located in Mt. Jackson, Virginia, since 1970.Mr. Zerkel also serves on the Board of Directors of the Shenandoah Valley Electric Cooperative. Directors Whose Terms Expire in 2012 Name Age DirectorSince Ken L. Burch 66 Richard L. Koontz, Jr. 53 Jonelle St. John 57 Ken L. Burch is a farmer who owns a purebred and commercial beef cattle operation near Shenandoah Caverns, Virginia. Richard L. Koontz, Jr. has served as Vice President of Holtzman Oil Corporation, a supplier and distributor of petroleum products located in Mt. Jackson, Virginia, since 1988.He is currently a member and Vice-Chairman of the Shenandoah County Public Schools Board. Jonelle St. John is currently a consultant and has previously served as a director and Chairman of the Audit Committee of Motient Corporation, a nationwide provider of two-way, wireless mobile data services and wireless Internet services.Ms. St. John was the Chief Financial Officer of MCI WorldCom International in London from 1998 through 2000 following her position as the Treasurer of MCI Communications Corporation from 1993 to 1998.Prior to joining MCI, Ms. St. John served as the Vice President-Finance and Treasurer and was the Vice President and Controller of Telecom*USA from 1985 until it was acquired by MCI in 1990. Board of Directors and Committees of the Board of Directors The Board of Directors has determined that Christopher E. French, each of the directors and director nominees is an “independent director,” as that term is defined in Nasdaq Marketplace Rule 4200(a)(15). The Board of Directors welcomes communications from its shareholders, and has adopted a procedure for receiving and addressing those communications.Shareholders may send written communications to either the full Board of Directors or the non-management directors as a group by writing to the Board of Directors or the non-management directors at the following address:Board of Directors/ 9 Non-Management Directors, Shenandoah Telecommunications Company, 500 Shentel Way, P.O. Box 459, Edinburg, Virginia 22824, Attention: Corporate Secretary.Communications by e-mail should be addressed to corpsec@shentel.net and marked “Attention: Corporate Secretary” in the “Subject” field.The secretary will review and forward all shareholder communications to the intended recipient, except for those shareholder communications that are outside the scope of Board matters or duplicative of other communications by the applicable shareholder previously forwarded to the intended recipient. The Board of Directors held fourteen meetings during 2010.During 2010, each director attended at least 75% of the aggregate of the total number of meetings of the Board of Directors and of each committee of the Board of Directors on which such director served. All of the Company’s directors attended the Company’s annual meeting of shareholders in 2010.The Board of Directors has adopted a policy that all directors should attend the annual meeting of shareholders. The Board of Directors currently has a standing Audit Committee, a standing Compensation Committee, and a standing Nominating and Corporate Governance Committee. The Audit Committee, which held five meetings during 2010, consists of Mr. Lam, who is the Chair, Ms. St. John, and Mr. Arthur.The Board of Directors has determined that each Audit Committee member meets the independence requirements applicable to audit committee members under the NasdaqMarketplace Rules and rules of the SEC.The Board of Directors has determined that Mr. Lam and Ms. St. John are “audit committee financial experts,” as such term is defined in Item 407(d)(5) of Regulation S-K promulgated by the SEC, and are independent of management.The Audit Committee is responsible, among its other duties, for engaging, overseeing, evaluating and replacing the Company’s independent auditors; pre-approving all audit and non-audit services by the independent auditors; reviewing the scope of the audit plan and the results of each audit with management and the independent auditors; reviewing the adequacy of the Company’s system of internal accounting controls and disclosure controls and procedures; reviewing the financial statements and other financial information included in the Company’s annual and quarterly reports filed with the SEC; and, providing oversight of the Company’s enterprise risk management process.The Audit Committee’s duties are set forth in the Committee’s charter, a copy of which is available on the Company’s website atwww.shentel.com. The Compensation Committee, which held nine meetings during 2010, consists of Dr. Fitzsimmons, who is the Chair, Mr. Flora, Mr. Koontz and Mr. Zerkel, all of whom meet the independence requirements prescribed by the Nasdaq Marketplace Rules.The Compensation Committee is responsible, among its other duties, for considering and making recommendations to the Board of Directors with respect to programs for human resource development and management organization and succession, for considering and making recommendations to the Board of Directors with respect to some compensation matters and policies and the Company’s employee benefit and incentive plans, including the Company’s stock incentive plans, and for administering such plans. 10 For 2010, the Board of Directors did not delegate to the Compensation Committee the authority to determine the overall compensation of the Company’s Chief Executive Officer and other executive officers.Instead, in accordance with the Nasdaq Marketplace Rules, the compensation of the Chief Executive Officer and the Company’s other executive officers was determined by the Board of Directors upon the recommendation of a majority of the directors who meet the independence requirements prescribed by the Nasdaq Marketplace Rules.As discussed above, all of the Company’s directors with the exception of Mr. French qualify as independent directors, and each such director participated in the consideration of executive officer compensation for 2010.The Board of Directors believes that the governance goals advanced by the determination of executive compensation by a Compensation Committee composed solely of independent directors is equally served by the operation of the alternative process for determination of executive compensation permitted by the Nasdaq Marketplace Rules.Although the independent directors are responsible for recommending executive compensation, because of its role in administering the Company’s employee benefit and stock incentive plans, the Compensation Committee plays an important role in determining the level and form of the equity-based component of executive compensation. In late 2009, the Company and the Compensation Committee engaged Towers Watson & Co. (formerly Towers Perrin, LLC) (“Towers Watson”), a consulting company that consults on employee benefits and compensation, to provide a review and assessment of the Company’s executive compensation practices and to recommend possible changes that should be considered to those practices.Towers Watson was asked to make recommendations regarding the structure of executive compensation, including with respect to the relative levels of base salaries, short-term incentive compensation, and long-term equity-based compensation, and also advised the Company with respect to equity compensation of directors. The Company’s Chief Executive Officer is responsible for reviewing the performance of the executive officers who report to him, which included each of the Company’s named executive officers identified in this proxy statement, and bringing individual recommendations for those officers to the independent directors for their review, consideration and approval.In addition, the Chief Executive Officer and the Company’s Chief Operating Officer are responsible for establishing individual performance objectives for the payment of annual incentive bonuses to the other executive officers. The Nominating and Corporate Governance Committee, which held three meetings during 2010, consists of Mr. Arthur, who is the Chair, Mr. Burch, Mr. Lam and Mr. Zerkel, all of whom meet the independence requirements prescribed by the Nasdaq Marketplace Rules.The committee is responsible for recommending candidates for election to the Board of Directors for approval and nomination by the Board of Directors.The committee is also responsible for making recommendations to the Board of Directors or otherwise acting with respect to corporate governance matters, including board size and membership qualifications.In addition, the committee is responsible for new director orientation, committee structure and membership, communications with shareholders, Board and committee self-evaluations, and exercising oversight with respect to the Company’s code of conduct and other policies and procedures regarding adherence with legal requirements.The charter of the Nominating and Corporate Governance Committee is available on the Company’s website at www.shentel.com. 11 Director Nomination Process The Board of Directors has, by resolution, adopted a director nomination policy.The purpose of the nomination policy is to describe the process by which candidates for possible inclusion in the Company’s recommended slate of director nominees are selected.The nomination policy is administered by the Nominating and Corporate Governance Committee of the Board of Directors. The Nominating and Corporate Governance Committee takes a variety of factorsinto account in selecting candidates for nomination as directors, including:the Company’s current needs and the qualities needed for board service, including experience and achievement in business, finance, technology or other areas relevant to the Company’s activities; the candidate’s reputation, ethical character and maturity of judgment; the desirability of establishing a diversity of viewpoints, backgrounds and experiences among board members; the candidate’s independence under SEC and Nasdaq Marketplace Rules; the candidate’s service on other boards of directors; the absence of conflicts of interest that might impede the proper performance of the candidate’s responsibilities as a director; the candidate’s ability to devote sufficient time to Board matters; and the candidate’s ability to work effectively and collegially with other Board members.The Committee does not give particular weight to any one factor, but instead considers how the attributes of a candidate or nominee would enhance the Board’s overall qualifications.In the case of an incumbent director whose term of office is set to expire, the Nominating and Corporate Governance Committee will review such director’s overall service to the Company during his or her term, including the number of meetings attended, level of participation, quality of performance, and any transactions of such directors with the Company during the term.For those potential new director candidates who appear upon first consideration to meet the Board’s selection criteria, the Nominating and Corporate Governance Committee will conduct appropriate inquiries into their background and qualifications and, depending on the result of such inquiries, arrange for in-person meetings with the potential candidates.The effectiveness of the Nominating and Corporate Governance Committee’s candidate selection criteria is assessed through the Committee’s annual review of policies regarding Board and committee membership. The Nominating and Corporate Governance Committee may use multiple sources for identifying director candidates, including its own contacts and referrals from other directors, members of management, the Company’s advisors, and executive search firms.The Nominating and Corporate Governance Committee will consider director candidates recommended by shareholders and will evaluate such director candidates in the same manner in which it evaluates candidates recommended by other sources.In making recommendations for director nominees for the annual meeting of shareholders, the Nominating and Corporate Governance Committee will consider any written recommendations of director candidates by shareholders received by the Secretary of the Company not later than 120 days before the anniversary of the previous year’s annual meeting of shareholders.Recommendations must include the candidate’s name and contact information and a statement of the candidate’s background and qualifications, and must be mailed to Shenandoah Telecommunications Company, 500 Shentel Way, P.O. Box 459, Edinburg, Virginia 22824, Attention: Corporate Secretary. 12 The nomination policy is intended to provide a flexible set of guidelines for the effective functioning of the Company’s director nomination process.The Nominating and Corporate Governance Committee intends to review the nomination policy at least annually and anticipates that modifications may be necessary from time to time as the Company’s needs and circumstances evolve, and as applicable legal or listing standards change.The Nominating and Corporate Governance Committee may amend the nomination policy at any time, in which case the most current version will be available on the Company’s website at www.shentel.com. There are various factors, including experience, qualifications, attributes or skills of the nominees and incumbent directors that, in light of the Company’s business and structure, led the Nominating and Corporate Governance Committee to conclude that such persons should serve on the Board.These factors are set forth below. Nominees for Term Expiring 2014: Douglas C. Arthur.Mr. Arthur’s factors include his career as a local attorney with knowledge and experience of general and business legal matters, his public company Board of Directors experience from service as Chairman and director of First National Corporation, his community service through prior membership on the Shenandoah County Public Schools Board, and his knowledge of and history with the Company and the Company’s extensive local shareholder base. Tracy Fitzsimmons.Dr. Fitzsimmons’ factors include her educational background, budgeting and financial experience with a large diverse educational organization, overall leadership experience and responsibilities as president of a four-year university. John W. Flora.Mr. Flora’s factors include his career as an attorney with a regional law firm and his substantial experience in advising public companies, as well as his experience in assisting businesses with a wide variety of legal and regulatory issues. Directors Whose Terms Expire in 2013: Christopher E. French.Mr. French’s factors include his engineering and business education, telecommunications industry experience, knowledge of and history with the Company, and public company knowledge, including knowledge gained from service as a director of First National Corporation.In addition, his substantial beneficial ownership of the Company’s common stock serves to align his interests with the Company’s shareholders. 13 Dale S. Lam.Mr. Lam’s factors include his industry knowledge gained through his prior employment in a business related to the telecommunications industry, his experience serving as a chief financial officer of a public company, his financial education, and his work experience and qualification as a Certified Public Accountant.Mr. Lam also serves as an audit committee financial expert. James E. Zerkel II.Mr. Zerkel’s factors include being a successful local businessman with close ties to the community, knowledge of and history with the Company and the Company’s extensive local shareholder base, and his experience in corporate governance from his service on the Board of Directors of Shenandoah Valley Electric Cooperative. Directors Whose Terms Expire in 2012: Ken L. Burch.Mr. Burch’s factors include being a successful local businessman with close ties to the community, knowledge of and history with the Company and the Company’s extensive local shareholder base.In addition, his substantial ownership of the Company’s common stock serves to align his interests with the Company’s shareholders. Richard L. Koontz, Jr.Mr. Koontz’s factors include his work experience as a member of senior management of a successful regional business, with substantial budget authority and finance responsibilities, his community service through membership on the Shenandoah County Public Schools Board, and his knowledge of the Company’s extensive local shareholder base. Jonelle St. John.Ms. St. John’s factors include her extensive work experience with both a successful entrepreneurial company and with publicly-traded telecommunications providers, including positions in senior management, her experience and knowledge of financial statements and their preparation, and her previous service on a board of a public company.Ms. St. John also serves as an audit committee financial expert. Leadership Structure and the Board’s Role in Risk Oversight The Board discharges its risk oversight primarily through its committees, each of which reports its activities to the Board.The Audit Committee has responsibility to monitor that the Company’s risk management process is followed.The additional risk oversight responsibilities of the committees include: Audit Committee.The Audit Committee has primary responsibility for the integrity of the Company's financial statements and financial reporting process and the Company's systems of internal accounting and financial controls; the performance of the third parties engaged to perform internal control testing to support management's assessment of internal control; the annual independent audit of the Company's financial statements, the engagement of, and the evaluation of the qualifications, independence and performance of, the independent auditors; and, the Company's compliance with legal and regulatory requirements, including the Company's disclosure controls and procedures.As part of its duties, the Audit Committee discusses with management the Company’s major financial risk exposures and the steps management has taken to monitor and control those exposures.The Committee also reviews the Company’s risk assessment and risk management policies. 14 Compensation Committee.The Compensation Committee is responsible for exercising oversight with respect to potential compensation-related risks, including management’s assessment of risks related to employee compensation programs. Nominating and Corporate Governance.The Nominating and Corporate Governance Committee receives periodic reports with respect to compliance with the Company’s Code of Business Conduct and Ethics, and acts upon any request by executive officers for waivers under the Code of Business Conduct and Ethics.The Committee periodically reviews and assesses the adequacy of the Code of Business Conduct and Ethics and makes recommendations to the Board regarding any desirable revisions. Chairman and CEO.The Company combines the roles of Chairman and Chief Executive Officer.The Board has given careful consideration to the merits of separating its roles of Chairman and Chief Executive Officer and has determined that the Company and its shareholders are best served by having Mr.French serve as both Chairman of the Board of Directors and Chief Executive Officer.Mr.French's combined role as Chairman and Chief Executive Officer promotes unified leadership and direction for the Board and executive management and it allows for a single, clear focus for the chain of command to execute the Company’s strategic initiatives and business plans. Mr. French receives assistance with his Board and executive management responsibilities from the Lead Independent Director and the Executive Vice President, respectively. Requiring that the Chairman of the Board be an independent director is not necessary to ensure that our Board provides independent and effective oversight of the Company’s business and affairs.Such oversight is maintained through the composition of our Board, the strong leadership of our independent directors and Board committees, and our corporate governance structures and processes. The Board of Directors is composed of independent, active and effective directors.Eight out of our nine directors meet the independence requirements of the Nasdaq Marketplace Rules.Mr. French is the only member of executive management who is also a director. The Board of Directors and its committees vigorously oversee the effectiveness of the Company’s policies and management’s decisions, including the execution of key strategic initiatives.Each of the Board's committees is composed entirely of independent directors.Consequently, independent directors directly oversee such critical matters as the integrity of the Company’s financial statements, the compensation of executive management, including Mr.French’s compensation, the selection and evaluation of directors, and the development and implementation of corporate governance programs.The Compensation Committee, together with the other independent directors, conducts an annual performance review of the Chief Executive Officer, assessing the Company’s financial and non-financial performance and the quality and effectiveness of Mr.French's leadership. 15 The Board designated Mr. Arthur as Lead Independent Director in 2009, formally recognizing the role he has served for many years.In this role, Mr. Arthur leads all meetings of independent directors, assists with ensuring the proper functioning of the Board such as maintaining the Board’s focus on strategic issues, and with ensuring appropriate participation in discussions and meetings by all Board members.In addition to its reliance upon the Lead Independent Director, the Board and each Board committee has complete and open access to any member of management and the authority to retain independent legal, financial and other advisors as they deem appropriate. Director Compensation Directors who are not employees of the Company receive a fee of $1,000 per month and a fee of $1,250 for each Board of Directors meeting attended in person and $625 per meeting attended by conference call.Committee members are paid fees of $750 for each committee meeting attended in person or $375 for each committee meeting in which they participate by conference call.The Committee chairs are paid an additional fee of $100 for each committee meeting they attend in person or by conference call.The Company pays its non-employee directors these fees in arrears on a monthly basis.In addition to cash compensation, the Board may determine, from time to time, to award stock options or restricted stock as additional compensation to non-employee directors.On June 21, 2010, each non-employee director was awarded a grant of 909 shares of restricted stock with a fair value of $16.50 per share.All of such shares vest ratably on each of the next three anniversaries of the grant date. In lieu of receiving their fees in cash, each director can elect to have some or all of his or her fees paid in unrestricted shares of the Company’s common stock with such shares being issued to the director out of the shares reserved for issuance under the Company’s 2005 Stock Incentive Plan.The award of shares in lieu of cash uses the closing price as of the last trading day of the month for which the fees are being paid and the shares are held in book entry until a request is made to convert the book entry shares to certificated shares.Any cash in lieu of fractional shares resulting from the conversion of book entry shares to whole shares in certificate form is paid out in accordance with the same methodology used in the Company’s Dividend Reinvestment Plan.A director’s election to receive shares in lieu of cash must have been made by July 1 of each year, and may only be changed on an annual basis. All directors are reimbursed for the out-of-pocket expenses they incur in attending director education programs.Additionally, directors are reimbursed for documented mileage incurred for travel to and from Board and committee meetings. The following table sets forth the compensation paid to the non-employee directors of the Company for their service in 2010.Amounts shown under the “All Other Compensation” column in the table reflect amounts accrued for a benefit for certain directors upon their retirement from the Board, as described in the paragraph following the table. 16 2010 Director Compensation Table Name Fees Earned or Paid In Cash ($)(a) All Other Compensation ($) Stock Awards ($)(c) Total ($) Douglas C. Arthur (a) Ken L. Burch (b) Tracy Fitzsimmons (b) John W. Flora (a) Richard L. Koontz, Jr. (b) Dale S. Lam (a) Jonelle St. John (a) James E. Zerkel II (a) (a) Includes amounts received as expense reimbursement for documented mileage incurred for travel to and from meetings. (b) For 2010 service, Mr. Burch, Dr. Fitzsimmons and Mr. Koontz elected to receive $1,800, $4,400 and $12,000, respectively, of his or her cash compensation in the form of unrestricted shares of common stock, which were valued at the closing price as of the last trading day of the service month. (c) On June 21, 2010, each director was awarded a grant of 909 shares with a fair value of $16.50 per share.The shares vest ratably on each of the next three anniversaries of the grant date. Directors are required to retire from the Board at the end of the term during which they attain the age of 72.Directors with 18 years of service are eligible for a three year director emeritus position upon retirement from the Board.Directors Emeritus are eligible to receive payments of $1,000 per month.Amounts shown under the “All Other Compensation” column in the table above reflect amounts accrued for this future benefit. EXECUTIVE COMPENSATION Compensation Discussion and Analysis The following Compensation Discussion and Analysis describes the Company’s compensation program for its executive officers, including its Chief Executive Officer and other “named executive officers” identified in the 2010 Summary Compensation Table below, and explains how the Company’s independent directors determined the levels and forms of the compensation that was earned by or paid to the executive officers for 2010. The Company’s executive compensation program serves to attract and retain the management talent needed to successfully lead our Company and increase shareholder value.It rewards executives for their knowledge and skill used in carrying out their responsibilities, and motivates their behavior by rewarding desired performance or the meeting of established corporate objectives. 17 The Company’s executive compensation program primarily consists of base salaries, annual incentive bonuses, long-term incentives in the form of equity-based compensation, and retirement compensation.Base salary represents the fixed component of the Company's executive compensation program and is designed to provide compensation to executives based upon their experience, duties and scope of responsibilities.Annual incentive bonuses represent a variable component of compensation, and are intended to compensate executives for specific achievements or improvements in the Company's performance and individual accomplishments toward specific objectives.Long-term equity-based incentive compensation represents a variable component which seeks to reward executives for performance that maximizes long-term shareholder value, while further aligning the executives’ financial interests with those of our shareholders, and also serves as a retention tool.Retirement compensation is a variable component of compensation and is designed to allow the participants to accumulate assets which will assist in meeting their post-retirement needs. All incentive compensation (both cash and equity compensation) received by executive officers and certain other employees of the Company (“Senior Management”) is subject to reduction, cancellation, forfeiture and recoupment under the Company’s Executive Compensation Recovery Policy (the “Recovery Policy”), as in effect from time to time.Currently, individual compensation is subject to recovery from a member of Senior Management who, as a result of his or her misconduct, received incentive compensation in excess of compensation that would have been paid had such misconduct not occurred.For purposes of the Recovery Policy, “misconduct” includes gross negligence, willful misconduct, fraudulent or deceitful activity, as well as any failure to act (including a failure to adequately supervise other employees) in circumstances where such employee knew, or reasonably should have known, that action was required.Excess compensation is subject to recovery by the Company if the misconduct is identified or alleged within a period of three years from the later of the date of receipt of the subject compensation, or the most recent date of misconduct.The Board of Directors has full discretion whether to seek recovery of incentive compensation and to determine the amount of such compensation that is subject to recovery.The Recovery Policy is intended to supplement, but not limit or constrain, any statutory or regulatory right or obligation of the Company to recover compensation from its employees (including, without limitation, the requirements of the Sarbanes-Oxley Act of 2002 and Section 16(b) of the Securities Exchange Act of 1934, as amended). The Company also provides various benefit programs to executive officers and to other employees.The following table generally identifies such benefit plans and identifies those employees who may be eligible to participate: 18 Benefit Plan Executive Officers Full-time Employees 401(k) Plan (a) X X Medical/Dental/Vision Plans (a) X X Life and Disability Insurance (a) X X Annual Incentive Plan (Bonus) X X Equity Incentive Plan (Stock Options) X X Deferred Compensation Plan (b) X Not offered Defined Benefit Pension Plan Not offered Not offered Defined Benefit Supplemental Executive Retirement Plan Not offered Not offered Employee Stock Purchase Plan Not offered Not offered Change in Control and Severance Plan Not offered Not offered Employment Contracts Not offered Not offered (a) All full-time employees meeting certain eligibility requirements are eligible to participate in these plans on essentially the same terms (except for certain differences resulting from differences in annual base compensation). (b) The Company maintains an Executive Supplemental Retirement Plan for certain of its executive officers, but discontinued contributions to the Plan as of June 2010. The Company further believes that perquisites for executive officers should be extremely limited in scope and value, and has historically provided few perquisites.The following table lists the perquisites offered, and which employees are eligible to receive them: Type of Perquisites Executive Officers Full-time Employees Employee Discounts (a) X X Spousal Travel Reimbursements (b) X X Financial Planning Allowances Not offered Not offered Automobile Allowance Not offered Not offered Country Club Memberships Not offered Not offered Personal Use of Company Aircraft (c) Not offered Not offered Security Services Not offered Not offered Dwellings for Personal Use (d) Not offered Not offered (a) All employees are eligible for discounts on Company services. (b) The Company encourages the spouses of executive officers and certain employees to accompany them to certain Company sponsored events (such as industry association conventions and conferences).The Company reimburses the executive or employee for the cost of the spouse’s travel and expenses, and adds such reimbursements to taxable pay for W-2 purposes.The Company does not gross up pay to cover the taxes on such reimbursements. (c) The Company does not own, lease, or use private aircraft. (d) The Company does, under certain circumstances, provide hiring/relocation bonuses to newly hired employees and executive officers that may, in whole or in part, be used for temporary living expenses. 19 Base Salaries Base salaries reflect the scope of an executive’s responsibilities and his or her performance in directing and managing the efforts of the Company or the business unit for which the executive is responsible.Base salaries are initially determined by evaluating the responsibilities of the position, the experience and knowledge of the executive, and the competitive marketplace for recruiting executive talent.Base salaries are reviewed annually by the Compensation Committee, taking into consideration such factors as individual performance and responsibilities, changes to cost of living, the executive’s potential overall compensation package and general economic conditions.Comparisons to base salaries for comparable positions at public companies considered to be peers of the Company are also taken into consideration.The Compensation Committee reviewed compensation data disclosed in the proxy filings of the following companies:Alaska Communications Systems Group Inc.; Atlantic Tele-Network Inc.; Cogent Communications Group Inc.; Consolidated Communications Holdings Inc.; General Communication Inc.; Hickory Tech Corporation; Iowa Telecommunications Services Inc.; NTELOS Holdings Corp.; Otelco Inc.; SureWest Communications; and USA Mobility Inc.These companies were selected for comparison because they reflect similar company attributes and core competencies for executive talent, and reflect the labor market for the Company’s executive talent, in terms of both industry and organizational complexity.Although the Compensation Committee generally believes that the target total compensation should be at the median of the peer group, the Company does not specifically “benchmark” specific executive’s compensation or strive to pay our executive officers, including the named executive officers, at a particular level of compensation.Instead, the Compensation Committee used the information to understand the range of compensation among these comparison companies and to obtain a general understanding of compensation practices. Annual Incentive Bonuses Annual bonuses are intended to focus the executive’s energy onto areas deemed to be in need of improved performance and to reward the executives for the achievement of specific objectives that are deemed to be important to the ongoing success of the Company.Annual bonuses are relative to a percentage of base salary.Target bonuses for executives were 35%, 30%, 28%, 25% and 25% for the Chief Executive Officer, the Chief Operating Officer, the Chief Financial Officer, the Vice President-Marketing and Sales, Wireless and Wireline and the Vice President-Legal, respectively.Annual bonuses for salaried employees, including the named executive officers, have been based upon the achievement of a combination of company-wide financial and service performance goals and achievement of individual objectives.For 2010, the company-wide objectives represented 80% of the total target for all named executive officers except for the Vice President-Legal, and individual achievement by those executives in certain pre-determined areas of focus represented 20% of the total target.For the Vice President-Legal, the company-wide objectives represented 100% of the total target.Individual objectives for the Chief Executive Officer and the Chief Operating Officer were established by the independent directors.Individual objectives for the Chief Financial Officer and other named executive officers were established by the Chief Executive Officer.Each officer’s actual bonus can range up to 150% of the target bonus for exceeding all of the goals and objectives reflected in a given year’s plan.The actual bonus can also range as low as zero in the event there is a failure to achieve any of the goals or objectives, or additional effort is not required to achieve the objectives, in a given year’s plan. 20 For 2010, company-wide performance goals consisted of three components for all named executives except the Vice President-Legal, whose goals consisted of two components.The largest component, representing 70% of the total target for the Chief Executive Officer and the Chief Operating Officer, 60% of the total target for the Chief Financial Officer and the Vice President-Marketing and Sales, Wireless and Wireline, and 75% of the total target for the Vice President-Legal, was a financial objective based on growth in adjusted net income, which the Company believes is a key driver to creating long-term shareholder value.Adjusted net income was defined as earnings before interest, depreciation, amortization, taxes, excluding accrued expenses for the current year’s incentive plan, the cost of closing the defined benefit pension plan, gains and losses from outside investments, and incremental revenues and expenses from the cable business acquired from JetBroadband.Additionally, for the Chief Executive Officer, the Chief Operating Officer and the Chief Financial Officer, the measure was further adjusted by excluding the incremental contribution from the prepaid wireless subscribers acquired from Sprint-Nextel.This additional exclusion for these three executives, who had primary responsibility for the acquisition, was to balance the contribution against the amortization of the purchase price which was excluded by definition from the financial measure. The target levels of adjusted net income were: a minimum of approximately $75.0 million (below which no bonus would be earned on this component); a goal of approximately $78.1 million (which represented 100% achievement toward this component); and a high of approximately $79.6 million (which represented 150% achievement, and beyond which no additional bonus would be earned on this component).The independent directors set the $78.1 million goal after taking into account the Company’s operating budget for 2010 and the Company’s 2009 adjusted net income.The 2010 goal represented approximately a 2% increase over 2009’s adjusted net income, which was $76.4 million.The maximum threshold of $79.6 million represented approximately a 4% increase over 2009’s adjusted net income, and was viewed as evidencing high achievement given the economic environment and the Company’s expectations for its businesses, including its increased operating costs due to its recent capital construction program. In 2010, adjusted net income, calculated with the exclusions described above, was approximately $79.7 million, which exceeded the maximum goal, and resulted in a 150% achievement for this component for salaried employees, including the named executive officers other than the Chief Executive Officer, the Chief Operating Officer and the Chief Financial Officer.As a result of the further adjustment regarding the contribution from the acquired prepaid wireless subscribers, adjusted net income for the Chief Executive Officer, the Chief Operating Officer and the Chief Financial Officer was approximately $77.3 million, which was higher than the minimum achievement level of $75.0 million, and which resulted in an 88.1% achievement for this component for those three officers. 21 The two other company-wide performance goals for 2010 were customer growth in our PCS business and growth in Revenue Generating Units (RGUs) in the Shentel Cable business (not including the properties acquired in 2010 from JetBroadband).These measures were chosen as performance objectives because of the Company’s belief that increased customer growth reflects that the Company is providing good service and is a direct measure of how well the Company is performing in these business segments against alternative services.Both goals for net customer additions anticipated significant growth in customer additions over 2009 results.The growth in net additions in our PCS business was based on expectations of increasing demand for wireless services as general economic conditions improved and consumer demand continued to increase for smartphones and additional mobile data capabilities, with the goal reflecting an expected 6.7% gain in customers.The budgeted growth in net additions in our Shentel Cable business was based on expected gains resulting from upgrades and new service offerings, with the goal reflecting an expected 43.1% gain in cable revenue generating units. The growth components were weighted equally, and collectively represented 10% of the total target bonus for the Chief Executive Officer and the Chief Operating Officer, 20% of the total target bonus for the Chief Financial Officer and the Vice President-Marketing and Sales, Wireless and Wireline, and 25% for the Vice President-Legal.The target for net additions was a minimum of 13,533 net PCS additions and 6,530 net cable segment RGU additions (below which no bonus would be earned on this component), a goal 15,037 net PCS additions and 7,256 net cable segment RGU additions (which represented 100% achievement toward this component) and a high of 15,790 net PCS additions and 7,620 net cable segment RGU additions (which represented 150% achievement, and beyond which no additional bonus would be earned on these components). In 2010, actual net additions in the PCS business were 29,950, exceeding the 150% objective and resulting in a 150% achievement for this component.Actual 2010 net additions in the Shentel Cable business were 7,478, exceeding the target objective, and resulting in a 130.5% achievement for this component. For 2010, individual objectives represented 20% of the total potential achievement toward the incentive bonuses of the Chief Executive Officer and the Chief Operating Officer, and were based on the assessment by the independent directors of achievement by those executives.For the Chief Executive Officer, 10% of the total target was based on performance of the cable television operations acquired from JetBroadband, and 10% of the total target was based on enhancement of the Company’s relationship with Sprint-Nextel.For the Chief Operating Officer, the entire individual objective was based on the performance of the cable television operations acquired from JetBroadband. The performance of the acquired cable television operations was measured against thresholds of operating income before depreciation and amortization, which the Board of Directors viewed as an important performance measure of these operations.The target was a minimum of $1,358,022 (below which no bonus would be earned on this component), a goal of $1,433,467 (which represented 100% achievement toward this component) and a high of $1,508,913 (which represented 150% achievement, and beyond which no additional bonus would be earned on this component). 22 The actual performance of the acquired cable television operations exceeded the maximum threshold, and each of the Chief Executive Officer and Chief Operating Officer was awarded 150% achievement on that component.Because the Company continued its positive relationship with Sprint-Nextel in 2010, and additional effort meriting an incentive award was not required, the Chief Executive Officer recommended, and the independent directors agreed, that the Chief Executive Officer should receive no compensation for that component of his incentive bonus. For the Chief Financial Officer and the Vice President–Marketing and Sales, Wireless and Wireline, 20% of the total potential achievement toward his or her incentive bonus was based on individual objectives.The Chief Financial Officer’s individual objective involved management of the Company’s relationship with its lenders and the establishment of a favorable credit facility to fund, among other things, the Company’s acquisition of JetBroadband.For the Vice President-Marketing and Sales, Wireless and Wireline, 10% of the total target was based on increased revenues from sale of fiber optic facilities, and 10% was based on increased gross activations of PCS services. As a result of her success in the timely establishment of a favorable credit facility to fund, among other things, the Company’s acquisition of JetBroadband, the Chief Financial Officer achieved high results for a performance of 150% on her individual goal.As a result of the Vice President-Marketing and Sales, Wireless and Wireline exceeding the maximum threshold of both sales objectives, he achieved a performance of 150% on his individual goals. Based on these assessments and results the Chief Executive Officer, the Chief Operating Officer, the Chief Financial Officer, and the Vice President-Marketing and Sales, Wireless and Wireline, achieved 75%, 150%, 150%, and 150% of target, respectively, for their personal objectives.Along with the combined performance on the company-wide objectives, the Chief Executive Officer, the Chief Operating Officer, the Chief Financial Officer, the Vice President-Marketing and Sales, Wireless and Wireline and the Vice President-Legal achieved 90.7%, 105.7%, 110.9%, 148.0%, and 147.6%, respectively, of their total targeted bonus. Long-Term Equity-Based Compensation Equity-based compensation is intended to focus each of the executives on the long-term, overall impact of their decisions on the Company as a whole, as opposed to the shorter, annual time frame associated with the annual incentive bonuses.Equity-based compensation also aligns the executives’ interest more closely to those of the Company’s shareholders by generally rewarding executives in proportion to increases in value seen by the entire shareholder base.Due to the long-term nature of this component of compensation, it also serves as a retention tool, helping the Company retain desired management talent. 23 As part of the overall review of executive compensation begun in 2009, and based on the history of prior equity grants, the Compensation Committee recommended, and the Board of Directors approved, a grant of incentive stock options and restricted stock units in June 2010 to the named executive officers and other management employees. The Company does not have a program, plan or practice to time equity awards, including option grants, to its executive officers or employees in coordination with the release of material non-public information.The grant date of long-term equity awards for our executive officers is the date of the Board of Directors meeting at which the award determinations are made.The exercise price of stock options issuable under the Company’s 2005 Stock Incentive Plan is the closing price of the common stock as reported on the Nasdaq Global Select Market on the grant date. Retirement Compensation As announced in late 2006 and previously disclosed, the Company made several changes to its retirement plans effective in 2007.Effective January 31, 2007, the Company froze benefit accruals under the qualified defined benefit pension plan and announced that it would terminate this plan.Vested benefits accrued under the qualified pension plan could be annuitized, paid out in a lump sum, or transferred to another qualified plan such as an individual IRA account or the Company’s defined contribution 401(k) plan.Distributions of vested benefits were made in June 2010. Effective January 1, 2007, the Company amended the Executive Supplemental Retirement Plan pursuant to which the Plan would become a defined contribution plan, and the Company would contribute seven percent of defined pay (generally, base pay plus incentive payments) on behalf of each executive.Vesting in the Executive Supplemental Retirement Plan is subject to a 10 year service requirement.As part of the overall evaluation of executive compensation begun in 2009, the Compensation Committee recommended, and the Board of Directors approved, discontinuance of the Company’s contributions to the Executive Supplemental Retirement Plan effective in June 2010. Summary Compensation The following table presents details about compensation paid or earned by the Company’s Chief Executive Officer, Chief Financial Officer, and the next three most highly compensated executive officers serving with us at December 31, 2010. 24 2010 Summary Compensation Table Year Salary Stock Awards (a) Option Awards (b) Non-Equity Incentive Plan Comp (c) Change in Pension Valuations (d) All Other Compensation (e) Total Christopher E. French President and CEO 2010 2009 $
